DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 20 August 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, 21-27, and 29-34 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instantly pending claim 1 recites “the barrel has a mass of at least 9.7 grams, and the neck has a mass of at least about 15 grams” for which there is insufficient written description support.  The Examiner notes that there is a disclosure of a section 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 9, and 21-27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Higareda et al., US 2012/0175338 (“Higareda”) in view of Peters et al., US 2012/0199515 (“Peters”)(both references previously cited).
Regarding claims 1, 3, 4, 21, and 22, Higareda discloses an improved top load strength resin container having a base, a barrel comprising a plurality of sidewalls which connect to and extend away from the base, a neck region and an opening [0003, 0010, 0043, Fig. 1]. The container may be formed from PET [0042]. Higareda teaches that by adjusting the structural features of the container wall it is possible to reduce the weight of the container without sacrificing its interior volume or top load strength [abstract, 0068]. Higareda discloses an embodiment of the container (referred in the reference as Bottle 80) having an average mass of 40.1 g and an internal volume of 813.5 cm3 wherein the container exhibits an average top load strength of 60.7 lbf [0080-0081, Fig. 22]. The mass to volume ratio of this container is about 0.049 g/cm3
Higareda is silent regarding the PET resin of the container having an intrinsic viscosity (IV) of from 0.68 to 0.75 dL/g.
Peters discloses a PET resin composition which is suitable for producing blow molded containers and which exhibits improved gas barrier properties while maintaining mechanical strength and transparency [abstract, 0005, 0115, 0133, 0134, 0219]. Peters teaches an example of the disclosed PET resin composition (Example 7) which has an IV value of 0.746 dL/g, an L* value of 94.15, an a* value of -0.1, and a b* value 0.12 [0218, Table 2].  
Higareda and Peters are both directed towards containers formed from a PET resin. It would have been obvious to one of ordinary skill in the art at the time of the instant application was effectively filed to have modified the container of Higareda by forming it from the PET resin composition of Example 2 disclosed by Peters with the expectation of producing a container having improved gas barrier properties while retaining mechanical strength and transparency.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the instant application was effectively filed to have modified the container of Higareda by forming it from the PET resin disclosed by Peters because the PET resin composition was art recognized as being suitable for the purpose of forming containers (see MPEP 2144.07).  
The IV value of PET resin of the container of modified Higareda would have been 0.746 which reads on the claimed IV value range. Considering the L*, a*, and b* values of the PET resin taught Peters, the Examiner calculates that the ΔE*ab
Regarding the PET resin being a post-consumer recycled material as recited in claim 1, it is noted that this limitation is product-by-process limitation as it pertains to the way the PET was produced or sourced and not to any particular chemical or physical property of the PET resin. It is the Examiner’s position that a post-consumer recycled PET is chemically and physically identical to at least some grades of virgin PET. This position is supported by the fact that the PET resin taught by Peters has the same IV, L*, a*, and b* values as the PCR PET claimed and disclosed by Applicant. 
Regarding the storage modulus of the claimed container it is noted that Applicant’s specification also discloses that the PET resin of the container has a particular storage modulus and intrinsic viscosity and that the storage modulus and intrinsic viscosity of the resin is generally dependent on the average molecular weight of the polymer of the resin [0053, 0063]. From the above described disclosure regarding the relationship between storage modulus, intrinsic viscosity, and molecular weight, there is reasonable expectation that the container formed from PET resins having the same IV value would intrinsically have the same storage modulus. As such, since the IV of the PET resin of the container of modified Higareda would have been the same as that disclosed by Applicant as being suitable for forming the claimed container, there is reasonable expectation that the container would have intrinsically had a storage modulus which meets the limitation of claim 1 and 21 (see MPEP 2112V).
Regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a bottle can be varied by varying thickness of the bottle sidewall (i.e. the barrel and neck) and by extension varying the mass of the barrel and neck. It is also logical that increasing the thickness of the sidewall of a bottle comes 
Regarding claim 5, Higareda teaches that Bottle 80 comprises a sidewall having a maximum thickness of 0.014 inches (i.e. about 0.356 mm)[0080, Table 14 – under “90°”] which reads the claimed maximum wall thickness.
Regarding claim 9, Higareda teaches that the container may comprise threads at the neck region allowing for a screw cap to be used to close the mouth of the container [0045, Fig. 4].  Since threads are suitable for engaging with a screw cap they would also be suitable for coupling with a trigger spray head as claimed.
Regarding claims 23-25, Higareda teaches that at least one of the sidewalls of the disclosed container has a thickness ranging from 0.018 inches to 0.023 inches (i.e. from about 0.457 to about 0.584 mm) [0080, Table 14, under “270 °”] which reads on the claimed sidewall.
Regarding claim 26, modified Higareda is silent regarding the thickness of the mouth of the disclosed container. However, it logically follows that the strength of any section of the disclosed container is determined by its thickness.  As such, it would have been obvious to one of ordinary skill in the art to have increased or decreased the thickness of the container disclosed by modified Higareda through routine   
Regarding claim 27, Higareda teaches that the container may comprise threads at the neck region (i.e. the mouth) in order to allow for a screw cap to be used to close the mouth of the container [0045, Fig. 4].  
Regarding claims 29-31, Peters teaches that the example composition has an L* value of from 94.15, an a* value of -0.1, and a b* value of from 0.12 [0218, Table 2, Example 7] which reads on or renders obvious the claimed L*, a*, b*, and ΔE*ab value ranges.
Regarding claim 32, Higareda discloses an embodiment of the container (referred in the reference as Bottle 80) having an average mass of 40.1 g [0080-0081, Fig. 22].  The mass of the disclosed container is so close (i.e. within 0.25%) to the mass of the claimed container that the two containers would be expected to have essentially the same physical properties. As such, in the absence of objective evidence regarding the criticality of the claimed container weight, the Examiner reasonably interprets the mass of the container of modified Higareda as being close enough to support a prima facie case of obviousness (see MPEP 2144.05 II).  
Regarding claim 33, Peters does not teach or suggest that the disclosed PET resin is required to be solid-state polymerized.  
Regarding claim 34, regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a given position of a container can be varied by varying thickness of the sidewall and by extension varying the mass of the sidewall.  It is also logical that increasing the thickness of the sidewall of a bottle comes at the cost of using more material and therefore results in an increase in the manufacturing cost.  As such, it would have been obvious to have varied thickness of the sidewall of the container of modified Higareda through routine experimentation to arrive at a bottle having the desired strength properties while keeping production cost in mind.  Varying the thickness of the sidewall of the container of modified Higareda through routine experimentation would have produced a bottle that is the same as that claimed (see MPEP 2144.05 II). The Examiner notes that Applicant has not pointed to any objective data which demonstrates that there is any criticality to claimed container wall thicknesses.  

Claims 1, 3-5, 9, 21-27, and 29-34are rejected under 35 U.S.C. 103 as being unpatentable over Higareda in view of Kaneoka et al., JP 2000-219728 (“Kaneoka”)(previously cited).
Regarding claims 1, 3, 4, 21, 22, and 29-31, Higareda discloses an improved top load strength resin container having a base, a barrel comprising a plurality of sidewalls which connect to and extend away from the base, a neck region, and an opening (i.e. a mouth) [0003, 0010, 0043, Fig. 1]. The container may be formed from PET [0042]. Higareda teaches that by adjusting the structural features of the container wall it is possible to reduce the weight of the container without sacrificing its interior 3 wherein the container exhibits an average top load strength of 60.7 lbf [0080-0081, Fig. 22]. The mass to volume ratio of this container is about 0.049 g/cm3 which meets the requirement of claim 1. The average top load strength of the container meets the top load strength limitation recited in claims 1 and 21. The mass of the container reads on the mass recited in claim 3 and 21 and the internal volume reads on the volume recited in claim 4.  The container comprises a sidewall the thickness of which varies from 0.013 to 0.016 inches (i.e. from about 0.33 to about 0.4 mm) [0080, Table 14 – top line] which reads on the claimed sidewall thickness range.  
Higareda is silent regarding the PET resin of the container being having an intrinsic viscosity (IV) of 0.75 dL/g.
Kaneoka discloses a high quality, post-consumer recycled PET resin which is suitable for producing containers and which exhibits an IV of from 0.72 to 0.85 dL/g [0001, 0013, 0020-0030, claims 1 and 4]. 
Higareda and Kaneoka are both directed towards containers formed from a PET resin. It would have been obvious to one of ordinary skill in the art at the time of the instant application was effectively filed to have modified the container of Higareda by forming it from the PET resin disclosed by Kaneoka because the PET resin was art recognized as being suitable for the purpose of forming containers (see MPEP 2144.07). Additionally, it would have been obvious to one of ordinary skill in the art to 
The IV value of the PCR PET resin of the container of modified Higareda would have encompassed, and therefore rendered obvious the claimed IV value.  Regarding the ΔE*ab value of the claimed container relative to a reference container it is noted that the container of modified Higareda would have identical to or substantially identical to the invention claimed and disclosed by Applicant in terms of the being formed from a recycled PET resin having the claimed IV value. Additionally, it is noted that Applicant’s specification does not disclose that the PET resin of the claimed article is required to be processed or conditioned in any particular way. As such, in the absence of objective evidence to the contrary, there is a reasonably expectation that the container of modified Higareda would have intrinsically met the ΔE*ab value limitations recited in claims 1 and 29-31 (see MPEP 2112 V). 
Regarding the storage modulus of the claimed container it is noted that Applicant’s specification also discloses that the PET resin of the container has a particular storage modulus and intrinsic viscosity and that the storage modulus and intrinsic viscosity of the resin is generally dependent on the average molecular weight of the polymer of the resin [0053, 0063]. From the above described disclosure regarding the relationship between storage modulus, intrinsic viscosity, and molecular weight, there is reasonable expectation that the container formed from PET resins having the same IV value would intrinsically have the same storage modulus. As such, since the IV of the PET resin of the container of modified Higareda would have been the same as that disclosed by Applicant as being suitable for forming the claimed container, there is 
Regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a bottle can be varied by varying thickness of the bottle sidewall (i.e. the barrel and neck) and by extension varying the mass of the barrel and neck.  It is also logical that increasing the thickness of the sidewall of a bottle comes at the cost of using more material and therefore results in an increase in the manufacturing cost.  As such, it would have been obvious to have varied thickness of the barrel and neck of the container of modified Higareda through routine experimentation to arrive at a bottle having the desired strength properties while keeping production cost in mind. Varying the thickness of the neck and sidewall of the container of modified Higareda through routine experimentation would have produced a bottle that is the same as that claimed (see MPEP 2144.05 II). 
Regarding claim 5, Higareda teaches that Bottle 80 comprises a sidewall having a maximum thickness of 0.014 inches (i.e. about 0.356 mm)[0080, Table 14 – under “90°”] which reads the claimed maximum wall thickness.
Regarding claim 9, Higareda teaches that the container may comprise threads at the neck region allowing for a screw cap to be used to close the mouth of the container [0045, Fig. 4].  Since threads are suitable for engaging with a screw cap they would also be suitable for coupling with a trigger spray head as claimed.
Regarding claims 23-25, 
Regarding claim 26, modified Higareda is silent regarding the thickness of the mouth of the disclosed container. However, it logically follows the thickness that the strength of any section of the disclosed container is determined by its thickness.  As such, the Examiner contends that it would have been obvious to one of ordinary skill in the art to have increased or decreased the thickness of the container disclosed by modified Higareda through routine experimentation in order to achieve a desired strength while at the same time trying to reducing the amount of material used (and therefore the cost) in the container (see MPEP 2144.05 II).  Varying the thickness of the mouth portion of the container of modified Higareda through routine experimentation would have produced a container that is the same as that claimed.  
Regarding claim 27, Higareda teaches that the container may comprise threads at the neck region (i.e. the mouth) in order to allow for a screw cap to be used to close the mouth of the container [0045, Fig. 4].  
Regarding claim 32, Higareda discloses an embodiment of the container (referred in the reference as Bottle 80) having an average mass of 40.1 g [0080-0081, Fig. 22].  The mass of the disclosed container is so close (i.e. within 0.25%) to the mass of the claimed container that the two containers would be expected to have essentially the same physical properties. As such, in the absence of objective evidence regarding the criticality of the claimed container weight, the Examiner reasonably interprets the mass of the container of modified Higareda as being close enough to support a prima facie case of obviousness (see MPEP 2144.05 II).  
Regarding claim 33, while Kaneoka discloses a PET resin which is produced in part via solid state polymerization method, the recitation in claim 33 that the PET does   MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  Therefore, absent evidence of criticality regarding the presently claimed lack of undergoing a solid-state polymerization and given that modified Higareda meets the requirements of the claimed material, modified Higareda clearly meet the requirements of present claim 33.
Regarding claim 34, regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a given position of a container can be varied by varying thickness of the sidewall and by extension varying the mass of the sidewall.  It is also logical that increasing the thickness of the sidewall of a bottle comes at the cost of using more material and therefore results in an increase in the manufacturing cost.  As such, the Examiner contends that it would have been obvious to have varied thickness of the sidewall of the container of modified Higareda through routine experimentation to arrive at a bottle having the desired strength properties while keeping production cost in mind.  Varying the thickness of the sidewall of the container .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higareda in view of Peters or Higareda in view of Kaneoka as applied to claim 1 above, and further in view of MPW Staff, Plastics Today, published online at https://www.plasticstoday.com/content/new-additive-gives-
pet-packaging-s-surface-friction-slip/39322203613804 on 23 February 2010 (“Plastics Today”)(previously cited).
Regarding claim 7, as is described above, modified Higareda teaches containers which meet the limitations of claim 1. Modified Higareda is silent regarding the PET resin of the container comprising a slip agent.
Plastics Today teaches adding a slip additive to PET resins used in making containers (paragraphs 1-4). The slip additive reduces mold release force, scratching, and scuffing (paragraph 2). 
Modified Higareda and Plastics Today are directed towards PET containers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a slip agent into the PET resin of the container of modified Higareda as taught by Plastics Today in order to reduce the mold release force, scratching and scuffing of the container. It would have also been obvious to one of ordinary skill in the art to have increased or decreased the amount of slip agent in .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higareda in view of Peters or Higareda in view of Kaneoka as applied to claim 1 above, and further in view Danielson et al., US 2003/0209698 (“Danielson”)(previously cited).
Regarding claim 8, as is described above, modified Higareda teaches containers which meet the limitations of claim 1. Modified Higareda is silent regarding the PET resin of the container comprising a toner.
Danielson discloses a toner combination for use in polyester resins, including PET, which provides effective toning to combat yellowing while providing highly desirable low haze and increased brightness [0001, 0007, 0010]. The polyester resin comprising the disclosed toner may be used in forming articles including containers [abstract, 0001]. Danielson teaches incorporating the toner combination of into the polyester resin in amounts of from about 0.001 to about 100 ppm (i.e. from about 1x107 to about 0.01 wt%) [0010]. 
Modified Higareda and Danielson are both directed towards molded PET containers. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from about 0.001 to about .

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive. 
On pages 6-8 of the remark Applicant asserts that Table 5 and Fig. 1 of the instant specification provide written description support for the prior amendment to claim 1.  The Examiner respectfully disagrees with this assertion for the following reasons.  The instant specification does not indicate that the data provided in Table 5 is specifically correlated with the bottle illustrated in Fig. 1 or the dimension and/or sections associated therewith. On the contrary, Fig. 1 describes a bottle comprising four sections labeled as 12, 14, 16, and 18 whereas Table 5 provides that mass data associated with five section of a container.  As such, it is not clear if  and/or how the different sections described Fig. 1 correlate to different sections described in Table 5.  Additionally, it is noted that the annotated Fig. 1 presented on page 7 of Applicant’s remarks indicates various heights associated with the different section of the illustrated bottle but it is unclear where the indicated heights are to be found in the specification as they do not align with the dimensions of the container described in Table 5. For instance, Table 5 describes portions of a container which presumably extend 60 mm, 120 mm, and 160 mm from the bottom surface container whereas the annotated Fig. 1 presented in Applicant’s remarks illustrates a container having portions which extend 30 
On page 8 of the remarks Applicant asserts that the open-ended ranges introduced into claim 1 by way of the prior amendment has sufficient written description support.  The Examiner agrees with this assertion and has withdrawn the portion of the rejection of claim 1 under 35 U.S.C. §112(a) focusing on the open-ended range.
On pages 10 and 11 of the remark and paragraphs 7-11 of the declaration of Jose de Jesus Castillo Higareda (hereafter referred to as the “Higareda declaration”) Applicant asserts that at the time of the invention of Higareda one of ordinary skill in the art did not believe it was possible to construct a container with 100% by weight of post-consumer recycled PET (i.e. PCR-PCT) as incorporating PCR-PET resulted in bottle with poor mechanical and aesthetic properties.  However, while the Higareda declaration states that it was believe that utilizing post-consumer recycled material in concentrations of greater than 50% by weight would result in diminished top load strength, undesirable color issues, and poor storage modulus, no actual objective evidence has been provided in support of this assertion.  Applicant has not provided objective evidence that all PCR-PETs were recognized by those of ordinary skill in the art as being so inferior to virgin PET in term of mechanical properties and strength that a bottle having the claimed top load strength could not be made from a PCR-PCT.   prima facie case of obviousness set forth above.
On page 10 of the remarks Applicant asserts that the Higareda declaration details how the claimed molded article unexpectedly solves a long felt, but unsatisfied need.  However, regarding establishing a long-felt need MPEP 716.04 (I) sets forth that objective evidence must be provided which demonstrates that the problem addressed by Applicant’s claimed invention existed in the art for a long period of time without a solution.  The declaration of Mr. Higareda does not serve as objective evidence as it merely presents the Inventor’s opinion regarding the asserted long felt need without providing probative evidence that there was in fact a long felt need that other had tried to solve without success and that the claimed article actually satisfies the need.  
Additionally, it noted that Applicant describes the asserted solution provided by the claimed article as being unexpected.  Regarding the assertion of unexpected result, MPEP 716.02(d) establishes that whether an unexpected result is the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d) further establishes that to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In the instance case, the Examiner 
On page 10 of the remarks Applicant asserts that Peters is related to a specific PET polymer which is not post-consumer recycled and which is used to improve gas barrier properties. Applicant goes on to assert that the problem addressed by Peters is completely different and distinct from Applicant’s problem.  However, there is no requirement that the applied prior art be focused on solving the same problem as Applicant.  On the contrary, MPEP 2144 IV establishes that the reason or motivation to modify a reference may often suggest what Applicant has done, but for a different purpose or to solve a different problem. It not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  As such, given that there is sufficient motivation to combine the teachings of Higareda and Peters and given that the resulting article would have been the same as that claimed, the rejection of the claims as being obvious over Higareda and Peters is proper.  For this reason Applicant’s argument is not found persuasive.  
On pages 10 and 11 of the remarks Applicant asserts that arbitrarily selecting the PET polymers taught by Peters or Kaneoka and inserting them into the container of prima facie case of obviousness set forth.
On page 11 of the remarks Applicant asserts that the instantly pending grounds of rejection ignore the fact that PET having a lower IV typically have the result of deleteriously affecting characteristics of the article.  However, Applicant has not objectively demonstrated that this is the case.  Importantly, Applicant has not pointed to any specific difference(s) between the claimed article and the container taught by the applied prior which results in the claimed properties.  As such, Applicant’s argument is not found persuasive.
On page 11 of the remarks and paragraphs 7-10 of the Higareda declaration, Applicant asserts that the instantly pending grounds of rejection ignores the numerous issues and problems associated with creating a molded article having 100% PCR-PET content.  However, while Applicant opines that there are numerous issues and problems associated with creating a molded article having 100% PCR-PET content, Kaneoka clearly teaches forming good quality bottles from a PCR-PET material (see paragraphs 0028 and 0029 of Kaneoka).  As such, Applicant’s argument is in direct contraction with what is disclosed by the cited prior art.  Applicant has not addressed this issue and therefore Applicant’s argument is not found persuasive.
At paragraph 8 of the Higareda declaration Applicant asserts that the IV of a PET resin is directly correlated to the strength of the resin and therefore one of ordinary skill 
At paragraph 11 of the Higareda declaration Applicant asserts that the use of a PCR-PET resin having an IV value of between 0.68 and 0.75 dL/g allows for the distribution of the resin in the preform as desired such that it is possible to control the creation and profile of the bottle.  However, Applicant has not provided any objective evidence which establishes that the claimed range of IV values is critical to achieving any specific property or feature of the claimed article. Additionally, is noted above, the cited prior art clearly demonstrates that PET resins having the claimed IV value were art recognized to be useful for forming bottles.  Furthermore, while Applicant asserts at paragraph 11 of the Higareda declaration that they have discovered a molded article having an optimal profile, no objective evidence has been provided which demonstrates that the claimed profile features are in fact critical to achieving an unexpected result. As such, the Examiner contends that, in view of what one of ordinary skill in the art knew at .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LEE E SANDERSON/Primary Examiner, Art Unit 1782